DETAILED ACTION
1.	Claims 1, 2, 15-18, 20-22, 27-30, 32, 35, 37, and 45-54 are all the claims.
2.	Claim 1 is amended in the Response of3/17/2021.
3.	Claims 1, 2, 15-18, 20-22, 27-30, 32, 35, 37, and 45-54 are all the claims under examination.

Information Disclosure Statement
4.	The IDS’ of 3/23/2021 and 4/20/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
	a) Amended Claim 1 in the claim set of clarifies the numbering system for the amino acid residues in the H1, H2, L1 and L2 heavy and light chains to that of the Kabat numbering system. Exemplary language is taught in [0119] of the specification and in Tables 3A and 3B which form the examples of the instant claimed substitutions and which are according to the Kabat numbering system. See the interview summary of 3/10/2021.
b) The IDS of 3/23/2021 and 4/20/2021 have been considered and entered. The references relate to the prosecution history for the family of cases but are not found to be materially relevant to the patentability of the instant claims.
c) The multispecific antigen-binding polypeptide constructs comprise at least two different heterodimers, each comprising a heavy chain and a light chain. At least one heterodimer comprises a Fab region comprising a lambda light chain and at least one heterodimer comprises a Fab region comprising a kappa light chain. One or more of the immunoglobulin heavy and light chains that form the antigen-binding polypeptide construct comprise amino acid modifications that promote correct pairing between the heavy and light chains to form the desired multispecific antigen-binding polypeptide construct.
 The amino acid modifications may be in the CH1 and/or CL domains, in the VH and/or VL domains, or a combination thereof, wherein the antigen binding polypeptide constructs comprise a combination of amino acid substitutions according to K-L cluster 8, as set forth in one or more of the designs in Table 10-A8. To the extent the claims read on a non-natural or recombinant antibody structure in addition to the reciting the instant amino acid substitutions is free from the art and supported by the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1-2, 15-18, 20-22, 27-30, 32, 35, 37, and 45-54 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643